Handy, J.,
dissented, as follows:
I cannot agree with the majority of the court upon the point of the sufficiency of the bill in this caso, as that question is raised by the demurrer.
It is a bill to recover slaves, alleged to be the property of the complainant. After stating the complainant’s title, it proceeds to show the ground upon which the defendants claim title, and hold possession of the slaves, which is alleged to be in virtue of a decree in chancery, by which the defendant, Margaret Plummer, was divorced from the bonds of matrimony, from the complainant, her husband. That decree, if valid, appears to be an insurmountable obstacle to the complainant’s claim; and, therefore, the bill proceeds to show that it is ineffectual, charging that it was obtained by fraud, and stating the particulars in which the fraud consisted, and hence concluding that it is no just obstacle to the complainant’s claim. That this statement of the defendants’ ground of title is an essential part of the bill, and not merely formal and as a pretence, is manifest from the fact that it is distinctly met and attempted to be obviated by positive charges, supported by facts stated, that the decree was obtained by fraud. And, indeed, it is most obvious, from the whole scope of the bill, that the gravamen of it is, to avoid the effect of the decree upon the complainant’s claim, by the allegation that it is fraudulent and void. Assuredly, in such a case, it is not necessary that the defendants should set up the decree of divorce by plea or answer, in order to have the benefit of it; and if the scope and character of the bill, upon its face, be not such as to entitle the complainant to have it declared void, and set aside" for fraud, it is competent to the defendants to talce their objections to the sufficiency of the bill to justify the relief sought, by demurrer. It would be wholly unnecessary to set up the decree as the ground of the defendants’ claim by plea or answer; for it is already fully stated, and attempted to be obviated, by the bill, and to set it up *201by plea or answer, would be merely to state what appeared by the bill.
The bill is intended to have the effect of a bill- to set aside a decree obtained by fraud; and yet no such relief is prayed for, nor could it be properly granted upon the frame and prayer of the bill. The' effort is to have the decree treated as fraudulent and void, by simply obtaining a decree that the slaves are the property of the complainant, thereby setting aside the decree of divorce, indirectly and collaterally and so far as it affects the complainant’s claim to the slaves, and leaving it in full force, as it affects the personal relations of the husband and wife.
Such a mode of proceeding is contrary to established rules of law and of chancery practice. If the complainant would avoid the decree of divorce for fraud, it was necessary to proceed directly to that end, and to pray for that relief. It is analogous to a bill to set aside a fraudulent conveyance, which forms an obstacle to the complainant’s right. In such a case, the deed is directly sought to be set aside and removed as an impediment to the complainant’s claim; and that done, his right may be enforced by other and independent steps, or, if necessary, the court may proceed in the' same cause to enforce it. The question of the fraud of the deed is thus directly presented, and the decree, if in favor of the complainant, is directly that the deed be set aside and annulled; and,, as a consequence, the complainant’s right is maintained.
The propriety of this course of proceeding is clearly shown by the circumstances of this case. This is not á bill to set aside the decree for fraud, but its object is to have it treated as fraudulent and inoperative only to the .extent that it affects the title of ;fche complainant to the slaves in controversy. If the decree upon this bill be, that the complainant is entitled to the slaves, — which is the decree that must be rendered upon the hill as framed, if it is successful, — it proceeds upon the assumption that the decree of divorce is void. But yet it is only void so far as it affects the subject-matter of the suit, — the recovery of the slaves. What, then, would be the relations of the husband and wife ? The decree of divorce is virtually held to be void in this proceeding; yet it is not set aside, and it stands in full force, except as to the title to these slaves derived from it. The parties stand divorced in all other respects,'*202because tbe decree is in full force, and not reversed or set aside, according to law. They may contract new marriages, after the time allowed for contesting the decree, and in all things act as parties legally divorced, except that the decree is void as to the complainant’s title to these slaves; for. the bill is not filed for the purpose of having the decree of divorce set aside. And thus the anomaly is presented, of a decree held void as to its collateral effects, but in full force as to its direct object of dissolving the marriage relation between the parties, — the parties absolutely divorced, but yet the rights directly flowing therefrom denied in a collateral proceeding, indirectly involving the validity of the divorce; and the result is, that, for the main purposes of the proceeding, they are divorced, but, in certain respects, that the relation of husband and wife continues.
Note. — On the first argument of this cause, at the April term, A. D. 1858, this court held (Fisher, J., delivering the opinion), that the Act of 1822, regulating the publication of notice to non-residents, in suits for divorce, had not been repealed by the Act of 1848, and that the decree in the case of Margaret Plummer v. Eli Plummer, in the Vice-Chancery Court, was void, but a re-argument was granted, and the foregoing opinions were delivered.
For these reasons I think that the bill is insufficient, and that the demurrer was properly sustained.
I concur with the court upon the other point decided.